UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1654



MINGA GUY TSHILEMBI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States of America,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-220-625)


Submitted:   November 30, 2004         Decided:     December 29, 2004


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Minga Guy Tshilembi, Petitioner Pro Se. Calvin McCormick,
IMMIGRATION AND NATURALIZATION, Baltimore, Maryland; Thomas Ward
Hussey, M. Jocelyn Lopez Wright, Victor Matthew Lawrence, Michelle
Elizabeth Gorden, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Minga   Guy   Tshilembi,   a   native   and   citizen   of   the

Democratic Republic of Congo, petitions for review of an order of

the Board of Immigration Appeals (Board) affirming the Immigration

Judge’s (IJ) denial of his application for asylum and withholding

of removal.   Tshilembi challenges the IJ’s finding that he failed

to present credible testimony and thus did not meet his burden of

proof to qualify for asylum.

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”      INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that the IJ’s negative credibility findings are supported

by specific, cogent reasons.    Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989). Accordingly, Tshilembi fails to show that the evidence

compels a contrary result.    Having failed to qualify for asylum on

this ground, Tshilembi cannot meet the higher standard to qualify

for withholding of removal.    Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

          Finally, we lack jurisdiction over Tshilembi’s challenge

to the denial of protection under the Convention Against Torture

because he failed to properly exhaust this claim in his appeal to

the Board.    See 8 U.S.C. § 1252(d)(1) (2000); Asika v. Ashcroft,
362 F.3d 264, 267 n.3 (4th Cir. 2004), petition for cert. filed, 73

U.S.L.W. 3135 (U.S. Aug. 23, 2004) (No. 04-256).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                       PETITION DENIED




                                - 3 -